Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement (FormS-3) and related Prospectus of ANADIGICS, Inc. for the registration of its common stock and to the incorporation by reference therein of our reports dated February27, 2009, with respect to the consolidated financial statements and schedule of ANADIGICS, Inc., and the effectiveness of internal control over financial reporting of ANADIGICS, Inc., included in its Annual Report on Form 10-K for the year ended December31, 2008, filed with the Securities and Exchange Commission. /s/ Ernst & Young
